Citation Nr: 0026237	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1972, to include a period of service in the Republic of 
Vietnam.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO) which continued a 10 percent rating evaluation for 
the veteran's service-connected tinnitus.  The veteran filed 
a timely notice of disagreement and perfected a substantive 
appeal.  

In his July 1996 substantive appeal, the veteran checked 
"yes" with respect to the question concerning whether he 
wished to appear at a personal hearing before a member of the 
Board.  However, by way of further explanation, he then 
stated that he wished to appear personally before a hearing 
officer at the RO, "copy to BVA".   In April 1997, the 
veteran testified at a personal hearing over which a Hearing 
Officer of the RO presided.  A copy of a transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  There is no indication of record that the veteran 
ever did or now does desire a hearing before a member of the 
Board (now denominated a Veterans Law Judge). 

Other issues

In a December 1997 RO rating decision, service connection was 
denied for Meniere's disease as not being well grounded.  In 
July 1998, the veteran submitted a Notice of Disagreement as 
to the issue of entitlement to service connection for 
Meniere's disease. The RO issued a Statement of the Case as 
to the issue of service connection for Meniere's disease in 
March 1999.  The veteran was notified of that decision and of 
his right to appeal in a letter from the RO dated March 18, 
1999. No substantive appeal was filed by or on behalf of the 
veteran as to that issue.

In the December 1997 RO rating decision, service connection 
was granted for post-traumatic stress disorder (PTSD).  A 10 
percent disability rating was assigned.  In a June 1998 
statement, the veteran appeared to express disagreement with 
that decision and the Board construes this statement as a 
timely notice of disagreement (NOD).  In an April 2000 RO 
rating decision, an increased disability rating, 50 percent, 
was granted for PTSD.  The Board is required to remand this 
issue to the RO for issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the claim of entitlement to an increased 
evaluation for PTSD will be addressed in the remand portion 
of this document.


FINDINGS OF FACT

1.  The veteran's service connected tinnitus is characterized 
as constant and severe.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service connected 
tinnitus, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating evaluation greater 
than 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87a; Diagnostic Code 6260 
(1999).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service connected 
tinnitus, which is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1999).

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

Additional law and regulations specific to this case will be 
discussed where appropriate below.


Factual background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  As indicated above, however, the focus of the 
Board's inquiry is on the current level of disability.  See 
Francisco, supra.

The veteran was initially awarded entitlement to service 
connection for tinnitus by rating action of the RO dated in 
June 1985.  A 10 percent evaluation was assigned.

In October 1994, the veteran indicated that he wished his 
service connected tinnitus disability be re-evaluated and 
that a higher disability rating be assigned.  By rating 
action dated in July 1995, the RO continued the 10 percent 
rating evaluation for the service connected tinnitus.

In support of his claim, the veteran submitted private and VA 
outpatient treatment records demonstrating continued 
treatment for the symptoms associated with his service 
connected tinnitus.  VA outpatient treatment records dated 
from October 1993 to January 1995 reveal that the veteran was 
treated periodically for complaints of tinnitus.  The veteran 
indicated that the ringing was constant and that it would 
interfere with his hearing.

A VA audiology report dated in July 1995 reveals that the 
veteran reported constant severe ringing tinnitus in both 
ears for the past twenty years.  A VA audiology report dated 
in July 1996 reveals that the veteran reported constant 
severe ringing tinnitus in both ears.  The examiner could not 
assess true hearing thresholds due to multiple 
inconsistencies, but indicated that there was mild to 
moderate sensorineural hearing loss above 1500 hertz in the 
right ear and moderately severe sensorineural hearing loss 
above 2000 hertz in the left ear.  The veteran also reported 
bilateral vertigo.

The veteran underwent a VA compensation examination in 
September 1996.  The impression was bilateral constant 
tinnitus, likely also due at least in part, to noise exposure 
and acoustic trauma.  The impression also included bilateral 
sensorineural hearing loss, mainly high frequency, due in 
part to noise exposure and acoustic trauma.

In September 1996, a lay statement was submitted by a friend 
of the veteran on his behalf.   The friend indicated that he 
had worked in together with the veteran for a number of years 
and that his hearing problems had become progressively worse, 
which had affected his ability to do even the most mundane 
work.

VA outpatient treatment records dated from July 1995 to 
October 1996, reveal that the veteran continued to be treated 
for reported tinnitus.  The veteran was also noted to have 
received treatment for bilateral hearing loss.  Over the 
course of treatment, the veteran reported that he was never 
completely free of ringing.

The veteran testified at a hearing before the RO in October 
1996.  The veteran asserted that his tinnitus had affected 
him greatly to where he could no longer function with his 
family life and employment.  He indicated that he had 
difficulty listening and concentrating at work while tuning 
engines.  He indicated that the tinnitus also interfered with 
his hearing.  He stated that as a result of a combination of 
disabilities, he had missed an approximate total of two 
months from work.

The veteran underwent a VA PTSD examination in December 1997.  
He reported experiencing high levels of agitation, insomnia, 
irritability, difficulty in focusing attention and recalling 
of presented material.  He also noted being suspicious and 
mistrustful of the attitudes and behavior of others.  He 
indicated that he believed these characteristics had 
substantially intruded upon interpersonal relationships, to 
include his co-workers, when he does his work on a part-time 
basis as a mechanic.

VA outpatient treatment records dated from December 1997 to 
April 1999 reveal that the veteran continued to be treated 
for symptoms associated with tinnitus.  The veteran was also 
noted to have received treatment for vertigo, decreased 
hearing, acute labyrinthitis, and symptoms associated with 
PTSD.  In March 1998, he reported that he was often irritable 
and easily angered, which had caused problems for him at 
work. The records also indicate that the veteran attended a 
weekly support group for the symptoms associated with his 
PTSD.  In November 1998, he indicated that he would 
experience hallucinations and that he had no energy or 
motivation.  He stated that he would sometimes go to work, 
but that he could not work a 40 hour week because he could 
not concentrate enough to do anything. 

A letter from the veteran's manager from the U.S. Post Office 
where he was employed, dated in March 1999, shows that the 
veteran has a history of frequent absence from work.  It was 
indicated that although the veteran appeared to have a malady 
that required numerous appointments for treatment and 
therapy, resulting in absences typically from two hours to 
two weeks in duration, he displayed no physical outward 
appearance of anything being wrong with him.  It was 
indicated that when the veteran was present at work, he 
performed his duties at least as well as the average person.  
The fact that he preferred to work alone, and that he is 
permitted to incur so many absences, was said to have 
negatively affected morale among his peers.  His manager 
indicated that the veteran had been observed gazing off into 
space at times, but that he recovered quickly so that it did 
not appear to be a problem while on the job.  It was stated 
that it was apparent that the veteran was not capable of 
working 40 hour weeks in his present capacity with any 
regularity over the past five years.  It was noted that over 
the past 63 weeks, he had only worked 7 weeks involving 40 or 
more hours, because of his absences for treatment.

The veteran underwent a VA PTSD examination in April 1999.  
He indicated that he had been able to work periodically and 
effectively as a mechanic, but that he had some chronic 
difficulty with his employer because of lack of attendance at 
his job.  He noted that he had not been fired from his 
present position.  He was said to focus his thinking on his 
continuous intrusive thoughts about blood and disfigured 
bodies.  He indicated that he would spend most of his waking 
time highly anxious and worried.  The diagnosis included 
chronic and severe PTSD; alcoholism, currently in recovery; 
and generalized anxiety disorder.

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation 
for his service connected tinnitus is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).   In order to present a 
well-grounded claim for an increased rating of a service-
connected disability, a veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-2 (1992).  The veteran has 
stated, in effect, that the symptoms of his service-connected 
disability have increased.  The Board thus concludes that the 
veteran has presented a well-grounded claim for an increased 
rating for his service-connected disorder. 

Upon the submission of a well grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim. 38 U.S.C.A. § 5107 (West 1991).  In the instant 
case, there is ample medical and other evidence of record, 
the veteran has been provided a personal hearing and a recent 
VA examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail." 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of proof for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just evidence favorable to a veteran's claim, 
must be evaluated by the Board in a merits determination.  

Discussion

i.  Schedular rating

The veteran's tinnitus has been evaluated under 38 C.F.R. § 
4.871, Diagnostic Code 6260.  Pursuant to this provision, the 
maximum 10 percent evaluation is warranted when the tinnitus 
is persistent as a symptom of head injury, concussion, or 
acoustic trauma.  

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  The veteran was said to 
have reported constant severe ringing in both ears.  He was 
also noted to have headaches, dizziness, and light-
headedness.  These findings are indicative of tinnitus which, 
as set forth in Diagnostic Code 6260, warrants the assignment 
of the maximum 10 percent disability rating.

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code. The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology. 

In this case, the veteran has been diagnosed with, and has 
been service-connected for, tinnitus.  There is no more 
appropriate rating code.  The Board notes in this connection 
that the veteran has stated that he has problems hearing 
which are related to his tinnitus.  However, service 
connection is also in effect for bilateral hearing loss under 
diagnostic Code 6100.  The matter of the assigned disability 
rating for bilateral hearing loss is not currently on appeal 
and cannot be addressed by the Board.  Although the veteran 
is considered competent to describe his symptoms, such as 
hearing loss, as a lay person without medical training he is 
not qualified to render medical opinions regarding the 
etiology such symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992). 

ii. Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in May 1996, and in the 
Supplemental Statement of the Case dated in September 1997, 
the RO concluded that an extraschedular evaluation was not 
warranted for the veteran's tinnitus.  Since this matter has 
been adjudicated by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  
See also VAOPGCPREC 6-96.   

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that in addition to his service connected 
tinnitus disability, the veteran is also service connected 
for bilateral hearing loss and for PTSD. 
A review of the veteran's claims file reveals that in 
December 1997, the veteran reported that the symptoms 
associated with his PTSD interfered with his ability to 
perform his duties while at work.  Similarly, in March 1998, 
he reported that his PTSD symptoms had caused problems for 
him at work, and in November 1998, he reported that he could 
not work a 40 hour week because of his inability to 
concentrate.  The veteran did not mention his tinnitus.

In March 1999, the veteran's employer indicated that when the 
veteran was present at work, he performed his duties at least 
as well as the average person.  However, the veteran had a 
history of multiple absences from work.  The VA outpatient 
treatment records appear to indicate that the veteran 
attended a weekly support group for the symptoms associated 
with his PTSD.  There is no indication, either in the 
employer's report or in the VA outpatient treatment records, 
that the veteran's tinnitus was a factor in his absences from 
work.

Although the veteran testified in October 1996 that his 
tinnitus had affected him greatly to where he could no longer 
function with his family life and employment, he corrected 
himself by stating that his difficulty was the result of a 
combination of disabilities, not all of which were service 
connected.

While the Board acknowledges the veteran's assertions that 
the constant ringing in his ear may interfere with his work, 
this impairment is already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

The competent medical evidence, moreover, does not 
demonstrate that the veteran has required any recent 
hospitalization for his service-connected tinnitus.  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected tinnitus 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1) 
(1999).  Accordingly, an extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service connected tinnitus disability.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a increased rating evaluation for service 
connected tinnitus is denied.



REMAND

In the December 1997 RO rating decision, service connection 
was granted for PTSD and a 10 percent disability rating was 
assigned.  In a June 1998 statement, the veteran appeared to 
express disagreement with that decision.  The Board has 
construed this statement as a timely filed Notice of 
Disagreement (NOD).  This statement meets the requirements of 
a NOD as set forth under 38 C.F.R. § 20.201.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory duty to assist means that VA must liberally read 
all documents or oral testimony submitted to include all 
issues presented]; Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].

To date, no Statement of the Case (SOC) has been issued with 
regard to the claim.  
See 38 U.S.C.A. § 7105(d) (West 1991).

The Board is aware that by rating action in April 2000, an 
increased disability rating of 50 percent was assigned for 
PTSD.  However, this does not eliminate the necessity of 
issuing a SOC.  See AB v. Brown, 6 Vet. App. 35 (1993) [in a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded].

The Board finds that the issue of entitlement to an increased 
evaluation for PTSD had been placed in appellate status by 
the filing of the NOD as to that issue in June 1998.  Thus, 
the claim must be remanded to the RO for the preparation of a 
SOC. See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after an SOC is issued by VA].

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a NOD is filed, but a SOC has not been issued, the 
Board must remand the claim to the RO to direct that a SOC be 
issued.  This issue is accordingly REMANDED for the following 
action: 

The RO should issue the veteran a Statement of the 
Case
as to the issue of entitlement to an increased 
evaluation
for PTSD.  The veteran should be informed of his 
appeal
rights and be given an appropriate period of time 
in which
to file an appeal. 

The Board notes that in order for the veteran to obtain 
appellate review of this issue, he must follow the regulatory 
provisions governing the submission of a substantive appeal 
in order to perfect his appeal. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202 (1999).  The case should 
only be returned to the Board following the issuance of the 
SOC if it is perfected by the filing of a timely substantive 
appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03. 



		
	Barry F. Bohan 
	Veterans Law Judge
Board of Veterans' Appeals





 
- 15 -


- 1 -


